DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected SEQ ID 2 to treat subjects with T1D without traverse in the reply filed on 3 April, 2020.

Claims Status
Claims 43-52 and 54-59 are pending.
Claim 55 has been amended.
Claims 57-59 are new.
Claims 48-51 and 53 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 43, 45-47, and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al (J. Exp. Med. (2011) 208(7) p1501-1510) with evidentiary support from Keijzer et al (Front. Immunol. (2013) 4, article 245).

Daniel et al discuss vaccination with an insulin mimetope for type I diabetes (title).  Both insulin mimetope 3, with the sequence VEALYLVCGEEG and insulin B:9-23 (R22E) with the sequence SHLVEALYLVCGEEG (identical with SEQ ID 2 of the instant claims) were shown to activate regulatory T-cells (fig 1, p1502, 1st column, bottom of page).  While the reference used insulin mimetope 3 in most of their experiments, they clearly state that the SHL do not contribute to MHC binding, and both peptides show Treg cell activation in NOD mice (fig 1, p1502, 1st column, bottom of page).  These mice express insulin autoantibodies at 15 days after birth (i.e., diabetes starts at 15 days) (p1502, 2nd column, 2nd paragraph), but the injections started at 3 weeks of age (fig 1, p1502, 1st column, bottom of page), i.e. this is a treatment, not a prevention, anticipating claims 43, 44, 47, and 54-56.  The sample was dosed daily for several weeks (p1504, 2nd column, 1st paragraph, anticipating claim 46.  A rapamycin analog, everolimus, was tested in conjunction with the therapy (p1504, 2nd column, 2nd paragraph).  As evidenced by Keijzer et al (p6, 1st column, 3d paragraph), this is considered an adjuvant, anticipating claim 45.  Some of the mice were expressing autoantibodies (i.e. are diagnosed with diabetes); these had a lesser response (p152, 2nd column, 2nd paragraph), anticipating claims 57-59.
response to applicant’s arguments:
	Applicants argue that the response described in the rejection requires rapamycin, and the reference is directed to prevention rather than treatment.
Applicant's arguments filed 24 Feb, 2021 have been fully considered but they are not persuasive.

It is not clear what the relevance of rapamycin is to patentability; there is no claim limitation that prevents additional therapeutics or adjuvants.  Note that a dependent claim expressly describes adjuvants (such as rapamycin) and the specification explicitly discusses additional agents (p23, 2nd paragraph).  
	Applicants next argue that Daniel et al describes prevention of diabetes rather than treatment.  Applicants state that a test for immunological status (interpreted as including antibody status) is a sign of disease, which is th paragraph).  Daniel et al describe a subpopulation that was antibody positive (i.e. diagnosed with the disorder) which had a lower response, as noted in the rejection.  This is the same method steps on the same population, so anticipates the claims.  In addition, the reference describes a method involving binding to a T-cell receptor (p1501, 2nd column, 1st paragraph).  If there are T-cells expressing receptors that bind to insulin, then the patient has disease.  If there are none, then the treatment will have no effect.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-47 and 54-59 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (J. Exp. Med. (2011) 208(7) p1501-1510).

The difference between Daniel et al and the remaining claims is that it uses only one peptide
However, Daniel et al teaches that insulin mimetope 3, a fragment of SEQ ID 2, also has similar activity.  The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  Thus, combining these two peptides is an obvious variant, rendering obvious claim 44.
response to applicant’s arguments:
	Applicants used the same arguments as presented for the rejection under 35 USC 102, above, which were answered there.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-47 and 54-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of patients with some β-cell activity, does not reasonably provide enablement for patients whose islets have been destroyed.  The specification does not enable use the invention commensurate in scope with these claims.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).

1 and 2) the breadth of the claims and the nature of the invention:  Applicants are claiming a method of treating type I diabetes.  This method works by promoting T-cell tolerance (p2, 3d paragraph).
3) the state of the prior art:  Ravelli et al (Sci. Rep. (2013) 3:1804) discusses images of the destruction involved in type I diabetes (title).  In this disorder, insulin producing beta cells are destroyed by an autoimmune attack (1st page, 1st paragraph).  At some point in the disorder, beta cells are undetectable (2nd page, 2nd column, 2nd paragraph).  This reference discusses the etiology of the disease in broad strokes.
4) the level of one of ordinary skill:  The level of one of ordinary skill in the art is high.
5) the level of predictability in the art:  According to the American diabetes association (Diabetes Care (2013)), diabetes accounts for 1 in 5 health care dollars spent in the US.  While type 1 diabetes is only 5-10% of the total population of diabetics (Tao et al, PLoS ONE (2010) 5(7) e11501, 1st page, 1st column, 1st paragraph); their costs are disproportionately higher (Tao et al, abstract).  These enormous costs provide a large incentive to find therapies; the fact that, despite this huge cost, the treatment for this disorder (insulin therapy) is much the same as a century ago (Karamitsos, Diabetic Res. Clin. Practice (2011) 93S pS2-S8) indicates that the level of predictability is low.
6 and y) the amount of direction provided by the inventor and the existence of working examples:  Applicants discuss using the invention to convert naïve T-cells to regulatory T-cells (p21, 2nd paragraph) to be administered at the first signs of disease (p22, 3nd nd paragraph) as well as increased INF-ϒ production (p31, 2nd paragraph) which will stimulate macrophages.  No examples are given of using the material as a treatment. 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  As applicants neither teach nor suggest that their claimed method will cause regrowth of beta cells, it will take undue experimentation to use the method once the beta cells are gone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658